IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40207
                          Conference Calendar
                           __________________


JAMES WOODALL,

                                       Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                       Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-275
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     James Woodall, #443580, appeals from the district court's

denial of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.    Woodall argues that trial counsel was ineffective

for 1) failing to object to the ethnic composition of the jury

panel, 2) failing to investigate the case adequately, and

3) failing to object at trial when the prosecutor questioned

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40207
                               -2-

state witnesses concerning Woodall’s state of mind.   We have

reviewed the record and briefs and find no reversible error.

Counsel’s performance was not ineffective.   See Strickland v.

Washington, 466 U.S. 668, 689-94 (1984).

     AFFIRMED.